Citation Nr: 0218849
Decision Date: 12/05/02	Archive Date: 02/07/03

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  00-15 726	)	DATE DEC 05, 2002
	)
	)

On appeal from the Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a left knee disability.  

2.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1998 to May 1999. 

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a June 1999 rating decision of the Detroit, Michigan, Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the veterans appeal has been obtained.

2.  The veteran's left knee is productive of pain alone, without a diagnosed or identifiable underlying malady or condition.

3.  The veteran's low back is productive of pain alone, without a diagnosed or identifiable underlying malady or condition.


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).

2.  A low back disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the pendency of this appeal.  The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2002).  The legislation has eliminated the well-grounded claim requirement, has expanded the duty of VA to notify the appellant and the representative, and has enhanced its duty to assist an appellant in developing the information and evidence necessary to substantiate a claim.  See generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The amendments were effective November 9, 2000, except for the amendment to 38 C.F.R. § 3.156(a) that is effective August 29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of this rule merely implement the VCAA and do not provide any rights other than those provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where the record demonstrates that the statutory mandates have been satisfied, the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claims (Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) that the VCAA was potentially applicable to all claims pending on the date of enactment, citing Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, the United States Court of Appeals for the Federal Circuit held that Section 3A of the VCAA (covering the duty to notify and duty to assist provisions of the VCAA) was not retroactively applicable to decisions of the Board entered before the effective date of the VCAA (Nov. 9, 2000).  Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); See also Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In reaching this determination, the Federal Circuit appears to reason that the VCAA may not apply to claims or appeals pending on the date of enactment of the VCAA.  However, the Federal Circuit stated that it was not reaching that question.  The Board notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold that the VCAA is retroactively applicable to claims pending on the date of enactment.  Further, the regulations issued to implement the VCAA are to be applicable to any claim for benefits received by VA on or after November 9, 2000, the VCAAs enactment date, as well as to any claim filed before that date but not decided by VA as of that date.  66 Fed. Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief legal officer of the Department and regulations of the Department are binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  For purposes of this determination, the Board will assume that the VCAA is applicable to claims or appeals pending on the date of enactment of the VCAA.

The Board further notes that in Bernklau, supra., the Federal Circuit stated:

We recently held in Dyment v. Principi, No. 00-7075, 20002, U.S. App LEXIS 7606, 2002 WL 733978, at 7 (Fed. Cir. Apr. 24, 2002), [*23] "that section 3(a) of the VCAA, unlike section 4, was not intended to be given retroactive effect."  That decision was plainly correct.  The Supreme Court has instructed that when a new law makes clear that it is retroactive, an appellate court must apply that law in reviewing judgments still on appeal that were rendered before the law was enacted, and must alter the outcome accordingly.  (Citations omitted.)  But the Supreme Court has also held repeatedly that federal legislation is to be construed to avoid retroactivity unless we can discern clear congressional intent for that result.  See, e.g., Landgraf  [v. USI Film Products, 511 U.S. 211 (1995)] at 270 (Since the early days of this Court, we have declined to give retroactive effect to statutes burdening private rights unless Congress had made clear its intent."); Bowen v. Georgetown Univ. Hosp., 488 U.S. 204, 208, 102 L. Ed. 2d 493, 109 S. Ct. 468 (1988) ("Congressional enactments and administrative rules will not be construed to have retroactive effect unless their language requires this result.").  And the Court has emphasized that "the standard for finding such unambiguous direction is a demanding one. 'Cases where this Court [i.e., the Supreme Court] has found truly 'retroactive' effect adequately authorized by statute have involved statutory language that was so clear that it could sustain only one interpretation.'"  (Citations omitted.) (Emphasis added.)

The Board finds that this language would appear to challenge the viability of Karnas, supra., and its progeny.  For purposes of this decision, however, the Board will continue to follow Karnas.
 
The Board finds that VA has met its duty to assist the veteran in the development of the claims on appeal under VCAA.  By virtue of the May 2000 Statement of the Case (SOC), and the September 2000, October 2000 and May 2002 Supplemental Statements of the Case (SSOC), the veteran was provided notice of the information, medical evidence or lay evidence necessary to substantiate the claims on appeal.  The SOC and subsequent SSOCs also notified the veteran of the pertinent laws and regulations, as well as her due process rights.  

Additionally, the Board finds that all relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained.  The evidence of record includes the veterans service medical records, private treatment records, a private medical opinion and a report of VA examination.  In a September 2001 submission, the veterans representative indicated that the veteran had no further evidence to submit on her claims.  

The record reflects that the veteran received detailed information as to not only what evidence was required to substantiate the claims, but also as to the obligations of VA and the veteran in obtaining evidence.  In this regard, the Board particularly notes the RO letter to the veteran in March 2001.  This letter not only explained in plain language what evidence was needed to substantiate the claims, it also explained what the essential contents of that evidence must be, and advised the claimant of both what VA would do to obtain evidence and what type of evidence she should submit on her own behalf.  Hence, the Board concludes that the correspondence discussed above demonstrates compliance with VAs notification requirements to the extent required by law.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Since the veteran has already been informed of the evidence needed to substantiate her claims and of the notification requirements, there is no further action which need be undertaken to comply with the provisions of the VCAA, and the veteran and her representative have pointed to no actions they believe need be taken.  Therefore, there is no prejudice to the veteran in the Board proceeding to adjudicate the merits of the claims.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Factual Background

The service medical records show that in October 1998 the veteran injured her left knee while climbing stairs.  Thereafter, she had frequent treatments for left knee patellar subluxation.  In November 1998, she had frequent treatments for low back pain.  The January 1999 separation examination diagnosed subluxation of the left patella.  

On VA examination in May 1999, the veteran complained of pain and giving way in her left knee.  She indicated that this had been going on for the last seven or eight months.  She also complained of some aching in the lower back which was aggravated by prolonged sitting, bending or carrying of heavy things.  Medical history noted that during a run while in basic training her left knee gave out and she fell sustaining injury to her knee.  She attended temporary medical clinic and a knee brace was applied.  It was also noted that during the physical training program in service she injured her lower back which is still sore.  She denied any other injury since then.  

Left knee examination revealed that there was normal alignment.  There was no swelling or deformity and patellar compression was not painful.  Patellar tracking was normal.  She complained of tenderness over the lateral side of the patella.  Range of motion was 0-140 degrees, and McMurray and drawer tests were negative.  Low back examination showed normal lumbar lordosis.  The pelvis was symmetrical and muscle tone was good without any spasm.  There was no scoliosis or kyphosis.  Extension was to 35 degrees without any pain and flexion was to 70 degrees with complaint of pain in the lumbosacral area.  Right and left lateral flexion was to 30 degrees, and right and left lateral rotation was to 30 degrees without any pain.  Both lower limbs were negative for any neurological deficiency, and the straight leg raising was 80 degrees with complaint of back pain, but Lasegue test was negative.  X-rays of the left knee and lumbar spine were within normal limits and there was no evidence of residual of any trauma.  The diagnosis noted subjective complaints of lower back and left knee pain with no objective evidence of orthopedic pathology.  

Received in July 2000 were private treatment records Lewrenz Health and Wellness Center.  The records show that the veteran was seen in December 1998 with complaint of slight swelling with pain in the left knee.  It was noted that she had injured her knee in October 1998 during basic training when her knee gave out while going up some steps.  She noted that she had been told that the left knee was dislocated.  Physical examination revealed tenderness of the left medial and lateral aspect of the knee.  The assessment was status post slipped patella.  It was noted that an appointment was made with an orthopedist in January 1999.  

In an August 2000 statement, F. L., a private osteopath, reported that the veteran was initially evaluated in December 1998 for injuries sustained during basic training in October 1998.  She presented with complaints of swelling and pain in the left knee.  The osteopath noted that on examination [t]he left knee was positive for tenderness.  There was tenderness upon palpation of the medial and lateral aspects of the left knee.  There was decreased muscle strength.  The patient was referred to an orthopedic specialist for evaluation and treatment.  The diagnosis was status post dislocation of the left patella.  The osteopath stated that after review it was his opinion that the residuals the veteran experienced with her left knee were as likely as not the direct result of her inservice injuries.  

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  However, service connection requires more than the occurrence of a disease or injury during service.  The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §1131; see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the Secretary's and Courts interpretation of section 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In Sanchez-Benitez v. West, 13 Vet.App. 282, 285 (1999), the Court held that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.

After reviewing the veteran's claims file, the Board concludes that the veteran has failed to show that she has any current existing disability involving the left knee or low back.  As noted, the May 1999 VA examination showed that the left knee and low back were normal on clinical evaluation.  X-rays of the left knee and low back were also normal with no evidence of prior trauma.  While the examiner acknowledged the veteran's subjective complaints of pain, it was noted that there was no objective evidence of orthopedic pathology.  In addition, the Board notes that despite the medical opinion provided, the August 2000 osteopaths statement does not report any findings of current disability regarding the left knee.  In reviewing the statement, it is clear that the findings the osteopath reported where from the December 1998 examination and not from any examination conducted contemporaneous with the statement.  Therefore, the Board finds that there is no current evidence showing "a diagnosed identifiable underlying malady or condition" relative to the left knee or low back.  Absent a confirmed diagnosis of an identifiable disability, the examiner's statement regarding the veteran's subjective complaints relating to the left knee and low back is at best a diagnosis of pain, which as noted above, cannot, without connection to an underlying condition and a medical nexus to service, warrant service connection.


 ORDER

Entitlement to service connection for a left knee disability is denied.  

Entitlement to service connection for a low back disability is denied.  



		
	RICHARD B. FRANK
	Member, Board of Veterans Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells you what steps you can take if you disagree with our decision.  We are in the process of updating the form to reflect changes in the law effective on December 27, 2001.  See the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the meanwhile, please note these important corrections to the advice in the form:

? These changes apply to the section entitled Appeal to the United States Court of Appeals for Veterans Claims.  (1) A Notice of Disagreement filed on or after November 18, 1988 is no longer required to appeal to the Court.  (2) You are no longer required to file a copy of your Notice of Appeal with VAs General Counsel.
? In the section entitled Representation before VA, filing a Notice of Disagreement with respect to the claim on or after November 18, 1988 is no longer a condition for an attorney-at-law or a VA accredited agent to charge you a fee for representing you.

  
